DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3–8, 10–15 and 17-–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (US 10,504,230 B1) in view of Busin (L. Busin, J. Shi, N. Vandenbroucke and L. Macaire, "Color space selection for color image segmentation by spectral clustering," 2009 IEEE International Conference on Signal and Image Processing Applications, 2009, pp. 262-267, doi: 10.1109/ICSIPA.2009.5478603.)
Regarding claim 15, Stahl discloses:
An apparatus comprising: (Stahl [7:1–6] and Fig. 1: inventory management system 122 including machine vision system 124; Stahl [9:61–67]: servers 204 configured to execute software applications associated with management system 122 – Fig. 3)
A processor (Stahl [15:7–18] and Fig. 3: processor 304); and
A memory storing instructions that, when executed by the processor, cause the processor to: (Stahl [15:50–62] and Fig. 3: memory 316 comprising one or more non-transitory computer readable storage media, providing storage of computer-readable instructions; Also Stahl [32:28–54]: program product including computer-readable storage medium having stored thereon instructions used to program a computer)
Detect a fiducial marker in an environment based on a first image of the environment, wherein the fiducial marker is based on a first colorspace; (Stahl [2:44–58]:  marker comprising optical code, such as 2D matrix code having grid of contrasting colored squares with position and color representing data, such as in HSV colorspace; Stahl [5:13–22]: sensors 120, such as cameras, acquire information from facility 102, such as acquire images of items 104; Stahl [7:1–9]: system 122 includes machine vision system 124 configured to process image data 126 generated by imaging sensors 120(1), including images having field of view 1208 containing one or more markers 130 – see Fig. 5; Stahl [19:46–55]: machine vision module 328 detects presence of the marker image 34 0 within the image data 126) 

Perform a spatial orientation operation based on the (Stahl [7:33–39]: based on features of the marker 130, such as corners thereof, machine vision system 124 may determine a plane upon which the marker 130 is arranged; Also Stahl [7:53–65] discusses determining information about sensor 120(1) such as spatial coordinates, direction of field of view, from spatial coordinates and orientation of marker 130)
Stahl does not explicitly disclose detect a colorspace alteration to the fiducial marker based on a second image of the environment, wherein the colorspace alteration comprises a conversion of the first colorspace to a second colorspace.
Busin discloses: 
Detect a colorspace alteration to the fiducial marker based on a second image of the environment, wherein the colorspace alteration comprises a conversion of the first colorspace to a second colorspace; and (Abstract of Busin discloses segmenting color images by pixel clustering in a selected color space, where the color space is selected amount a set of color spaces based on a spectral clustering analysis; Busin 263–264 – last paragraph on 263 continued to 264 discusses image I1 of R,G,B color space s=1, to obtain J1-- from which N-S images JS- are computed having colors coded in color space s ϵ {1, . . . , NS }; Busin 265 – Figure 2(c) shows result of segmentation of image 2(a) original image within selected (L*,U*,V*) color space; 
Note the edge separation between the objects, e.g. edge outline of individual bear, is a fiducial marker in broadest image processing terms, but even without use of a fiducial marker, the combination of computer vision for detecting fiducial markers of Stahl with the color space alteration of visual object within an image would render the limitation obvious to one skilled in the art – i.e. use of color space based segmentation of Busin for detecting objects such as the fiducial marker of Stahl) 
Perform operation based on the altered fiducial marker (Busin 265: section D. Pixel labeling in the selected color space discloses using selected color space S, produce segmentation of image)
Both Stahl and Busin are directed to computer vision techniques for processing image data to detect particular objects within the image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the computer vision calibration system detecting markers within an image for further processing of environment data as provided by Stahl, by incorporating the technique for altering the colorspace for better detecting an image marker within an image as provided by Busin, using known electronic interfacing and programming techniques.  The modification results in an improved computer vision system by ensuring more accurate recognition of marker data within an image by using a color space better suited for detecting features within an image to identify an object of interest (see e.g. Busin 262, right column, 1st paragraph discussing problem in field of image segmentation and no single color space for every image).
Regarding claim 1, the instructions executed by a processor of claim 15 perform the same method as recited in claim 1.  As such, claim 1 is rejected based on the same rationale as claim 15 set forth above.
Regarding claim 8, Stahl discloses:
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions (Stahl [15:50–62] and Fig. 3: memory 316 comprising one or more non-transitory computer readable storage media, providing storage of computer-readable instructions; Also Stahl [32:28–54]: program product including computer-readable storage medium having stored thereon instructions used to program a computer)
Further regarding claim 8, the instructions when executed by a processor cause the processor to perform the same method as recited by claim 1.  As such, claim 8 is further rejected based on the same rationale as claim 1 set forth above and incorporated herein.
Regarding claim 17, Stahl modified by Busin further discloses: 
Wherein the colorspace alteration to the fiducial marker is based on a detected change in color associated with the environment, wherein the fiducial marker contains non-black, non-white, and non-greyscale colors (Busin 264–265: Section C. Color space selection discloses selecting best result among colors of pixels coded in each of the NS color spaces, based on determining the largest eigengap, which is based on identified clusters within a color space – i.e. changes in color associated with environment captured in image – Fig. 2 showing colors within non-black, non-white, and non-greyscale color space)
Both Stahl and Busin are directed to computer vision techniques for processing image data to detect particular objects within the image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the computer vision calibration system detecting markers within an image for further processing of environment data as provided by Stahl, by incorporating the technique for altering the colorspace for better detecting an image marker within an image as provided by Busin, using known electronic interfacing and programming techniques.  The modification results in an improved computer vision system by ensuring more accurate recognition of marker data within an image by using a color space better suited for detecting features within an image to identify an object of interest (see e.g. Busin 262, right column, 1st paragraph discussing problem in field of image segmentation and no single color space for every image).
Regarding claim 3, the instructions executed by a processor of claim 17 perform the same method as recited in claim 3.  As such, claim 3 is rejected based on the same rationale as claim 17 set forth above.
Regarding claim 10, the limitations incorporated from claim 8 are rejected based on the same rationale as claim 8 set forth above.  Further regarding claim 10, the additional instructions when executed by a processor cause the processor to perform the same method as recited by claim 3.  As such, claim 10 is further rejected based on the same rationale as claim 3 set forth above and incorporated herein.
Regarding claim 18, Stahl modified by Busin further discloses:
Wherein the non-black, non-white, and non-grey scale colors are based on at least one of i) an absent color in relation to the environment subsequent to the change in color, or ii) at least one prevalent color associated with the environment subsequent to the change in color (Bushin 264: left column, last paragraph/bullet point to right column, discloses using 3D-histogram clustering for computing weighted adjacency matrix, where density of color includes color uniformity for partitioning an image into disjoint regions based on objects defined by homogeneous colors giving rise to well separated clusters in the color space – i.e. prevalent colors within a particular color space)
Both Stahl and Busin are directed to computer vision techniques for processing image data to detect particular objects within the image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the computer vision calibration system detecting markers within an image for further processing of environment data as provided by Stahl, by incorporating the technique for altering the colorspace for better detecting an image marker within an image as provided by Busin, using known electronic interfacing and programming techniques.  The modification results in an improved computer vision system by ensuring more accurate recognition of marker data within an image by using a color space better suited for detecting features within an image to identify an object of interest (see e.g. Busin 262, right column, 1st paragraph discussing problem in field of image segmentation and no single color space for every image).
Regarding claim 4, the instructions executed by a processor of claim 18 perform the same method as recited in claim 4.  As such, claim 4 is rejected based on the same rationale as claim 18 set forth above.
Regarding claim 11, the limitations incorporated from claim 10 are rejected based on the same rationale as claim 10 set forth above.  Further regarding claim 11, the additional instructions when executed by a processor cause the processor to perform the same method as recited by claim 4.  As such, claim 11 is further rejected based on the same rationale as claim 4 set forth above and incorporated herein.
Regarding claim 19, Stahl modified by Busin further discloses:
Wherein the colorspace alteration of the fiducial marker based on the second colorspace enhances at least one detection attribute of the altered fiducial marker in the environment (Bushin 264: left column, last paragraph/bullet point to right column, discloses using 3D-histogram clustering for computing weighted adjacency matrix, where density of color includes color uniformity for partitioning an image into disjoint regions based on objects defined by homogeneous colors giving rise to well separated clusters in the color space – i.e. prevalent colors within a particular color space, or valleys, where the valleys created by a particular color space are enhancing the edge between objects, e.g. Bushin 265 - Fig. 2(c))
Both Stahl and Busin are directed to computer vision techniques for processing image data to detect particular objects within the image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the computer vision calibration system detecting markers within an image for further processing of environment data as provided by Stahl, by incorporating the technique for altering the colorspace for better detecting an image marker within an image as provided by Busin, using known electronic interfacing and programming techniques.  The modification results in an improved computer vision system by ensuring more accurate recognition of marker data within an image by using a color space better suited for detecting features within an image to identify an object of interest (see e.g. Busin 262, right column, 1st paragraph discussing problem in field of image segmentation and no single color space for every image).
Regarding claim 5, the instructions executed by a processor of claim 19 perform the same method as recited in claim 5.  As such, claim 5 is rejected based on the same rationale as claim 19 set forth above.
Regarding claim 12, the limitations incorporated from claim 10 are rejected based on the same rationale as claim 10 set forth above.  Further regarding claim 12, the additional instructions when executed by a processor cause the processor to perform the same method as recited by claim 5.  As such, claim 12 is further rejected based on the same rationale as claim 5 set forth above and incorporated herein.
Regarding claim 20, Stahl further discloses:
Decode data encoded in the (Stahl [31:51–54]: Block 916 determines the marker data 334 encoded in the marker image 340. For example, the machine vision module 328 may decode the optical code image 336 in the marker image 340 to recover the marker data 334)
Stahl modified by Busin further discloses: 
Wherein the instructions further configure the apparatus to: receive a key defining the conversion of the first colorspace to the second colorspace; (Examiner notes that Applicant’s Specification filed 11/4/2021 discloses the “key” as merely a conversion equation used to convert image colors between color spaces – see Spec. ¶ [0079] and [0080] disclosing Equation 1 as an example of a “key”;  Busin 263–264, in the paragraph beginning on page 263 and extending to 264, discloses an image having colored pixels coded in R,G,B, color space, and from the image, computing NS images JS with colors coded in separate color spaces – this computation which inherently requires some type of mathematical or algorithmic calculation between color spaces can be reasonably interpreted as a “key” based on Applicant’s disclosure of a key as merely a computation between color spaces) and decode, based at least in part on the key, data encoded in the altered fiducial marker (Busin 265 – Figure 2(c) shows result of segmentation of image 2(a) original image within selected (L*,U*,V*) color space – segmentation of image objects is a decoding of image data, but Examiner also notes that the segmentation of the object from the image data of Busin along with the teaching of detection and decoding of an object within image data provided by Stahl teaches the decoding, based on the key, data encoded in the altered fiducial marker)
Both Stahl and Busin are directed to computer vision techniques for processing image data to detect particular objects within the image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the computer vision calibration system detecting markers within an image for further processing of environment data as provided by Stahl, by incorporating the technique for altering the colorspace for better detecting an image marker within an image as provided by Busin, using known electronic interfacing and programming techniques.  The modification results in an improved computer vision system by ensuring more accurate recognition of marker data within an image by using a color space better suited for detecting features within an image to identify an object of interest (see e.g. Busin 262, right column, 1st paragraph discussing problem in field of image segmentation and no single color space for every image).
Regarding claim 6, the instructions executed by a processor of claim 20 perform the same method as recited in claim 6.  As such, claim 6 is rejected based on the same rationale as claim 20 set forth above.
Regarding claim 13, the limitations incorporated from claim 10 are rejected based on the same rationale as claim 10 set forth above.  Further regarding claim 13, the additional instructions when executed by a processor cause the processor to perform the same method as recited by claim 6.  As such, claim 13 is further rejected based on the same rationale as claim 5 set forth above and incorporated herein.
Regarding claim 7, Stahl modified by Busin and further modified by an additional feature of Stahl discloses: 
Wherein the altered fiducial marker includes at least one of an ultraviolet layer or an infrared layer (Stahl [3:19–29]: markers may be constructed using materials reflective or absorptive of infrared (IR), allowing an IR camera to detect the optical code not visible to the user)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the computer vision calibration system detecting markers within an image for further processing of environment data as provided by Stahl, by incorporating the technique for altering the colorspace for better detecting an image marker within an image as provided by Busin, with the further use of IR markers as provided by Stahl, using known electronic interfacing and programming techniques.  The modification allows for less visually obstructive markers applied to surfaces, such that they do not distract a person within the vicinity of the marker, but still allow for the same level of computer vision processing using captured images.  
Regarding claim 14, the limitations incorporated from claim 8 are rejected based on the same rationale as claim 8 set forth above.  Further regarding claim 14, the additional instructions when executed by a processor cause the processor to perform the same method as recited by claim 7.  As such, claim 14 is further rejected based on the same rationale as claim 7 set forth above and incorporated herein.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (US 10,504,230 B1) in view of Busin (L. Busin, J. Shi, N. Vandenbroucke and L. Macaire, "Color space selection for color image segmentation by spectral clustering," 2009 IEEE International Conference on Signal and Image Processing Applications, 2009, pp. 262-267, doi: 10.1109/ICSIPA.2009.5478603.) and in further view of Xiong et al. (US 2019/0278288 A1). 
Regarding claim 16, the limitations included from claim 15 are rejected based on the same rationale as claim 15 set forth above and incorporated herein.  Further regarding claim 16, Xiong discloses: 
Wherein the instructions further configure the apparatus to: initiate, based on the altered fiducial marker, a physical movement operation for the apparatus, wherein the physical movement operation moves the apparatus within the environment (Xiong ¶ 47 and Fig. 1: robot recognizes fiducial marker at initial position – steps S101 and S102; ¶ 49 and Fig 1: move robot to a next position and recognize additional fiducial markers – steps S103 and S104; Also ¶ 51: In the case that the motion area is large and the coordinate information of all the fiducial markers cannot be obtained at the initial position, the robot needs to move so as to recognize more fiducial markers – Examiner notes that upon recognition of initial position, robot is moved to obtain additional markers, which is an initiation of movement – shown in Fig. 1 of Xiong)
Note that the teachings of Stahl modified by Busin teach the use of an altered fiducial marker within the computer vision system for recognizing markers within an image of an environment.  Xiong teaches the additional use of the recognized marker (i.e. altered fiducial marker) for initiating a physical movement operation for an apparatus
Stahl, Busin and Xiong are directed to computer vision techniques for processing image data to detect objects within the image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the computer vision calibration system detecting markers within an image for further processing of environment data as provided by Stahl, using the technique for altering the colorspace for better detecting an image marker within an image as provided by Busin, by further using the technique of utilizing marker data for device movement as provided by Xiong, using known electronic interfacing and programming techniques.  The modification results in an improved computer vision system by allowing an additional practical application for utilizing marker recognition for operating movement of a device, allowing for a more robust and useful system.  In addition, the modification merely applies a known technique for operating a device based on computer vision to a known computer vision system, ready for improvement to yield predictable results of tacking on an additional functionality of controlling and operating a device using computer vision techniques within a system that already gathers and analyzes image marker data for such use (see e.g. Stahl [29:43–46] discussing presenting information to robot.)  
Regarding claim 2, the instructions executed by a processor of claim 16 perform the same method as recited in claim 2.  As such, claim 2 is rejected based on the same rationale as claim 16 set forth above.
Regarding claim 9, the limitations incorporated from claim 8 are rejected based on the same rationale as claim 8 set forth above.  Further regarding claim 9, the additional instructions when executed by a processor cause the processor to perform the same method as recited by claim 2.  As such, claim 9 is further rejected based on the same rationale as claim 2 set forth above and incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
J. DeGol, T. Bretl and D. Hoiem, "ChromaTag: A Colored Marker and Fast Detection Algorithm," 2017 IEEE International Conference on Computer Vision (ICCV), 2017, pp. 1481-1490, doi: 10.1109/ICCV.2017.164 - discloses a related fiducial marker and detection algorithm designed to use opponent colors to limit and quickly reject initial false detections and grayscale for precise localization, including different color spaces and color channels. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616